                    Case 19-11104-BLS           Doc 196       Filed 06/14/19         Page 1 of 20



                          IN THE UNITED STATBS RANKRUPTCY COURT
                               FOR THE DISTRICT OF DI,LAWARE

In re                                                          Chapter 1l

EDGEMARC ENERGY I{OLDINGS, LLC,                                 Case   No. 19-11104 (BLS)
et al.,t
                                                                (.Iointly Aclministered)
                            Debtors



  SECOND AMENDEI2 NOTICE OF AGENDA F'OR HEARING SCHEDULED FOR
   JUNE l7,20tg AT 10:00 A.M.3 €REVAILING EASTERN TIME), BEFORE THE
 HONORABLE BRENDAN L. SHANNON AT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKtrT
 STREET, 6TH FLSQB,COURTROOM NO. l. \ilILIAINGTON. DELA\ilARE 19801

CONTINUED MATTERS:

          Debtors' Application f'or an Order Authorizing Employment and Retention of Prime
          Clerk LLC As Adrninistrative Advisor Nunc Pro Tunc to the Petition Date [D.1. 103,
          filed on May 23,20191

          Response Deadline: June 6,2079 at 4:00 p.m. (ET); extended to June 27,2019, at 4:00
          p.m. (ET) for the Offìce of the Unitecl States Trustee

          Responses Received:

           A.        Informal comments fiom the Office of the tjnited States Trustee

          Related DocumerÍs:

           B.        Declaration of Callum Streeter in Support oI'the Debtors' Chapter 11 Petitions
                     and First Day Pleadings fD.I. 3, filed on May 15,20191

           C.        Omnibus Notice of Hearing [D.1. 108, filed on ll4ay 23,20191


  "lhe Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
'
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, Ll,C (5334), EM Energy Ernployer, LLC (8026),
EM Energy Ohio, LLC (693 5), EM Energy Pennsylvania, LLC ( I 54 I ), EM Energy West Virginia, LLC (377 I ), EM
Energy Keystoue, LLC (7506), EM Energy Midstrearn Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
t,l.C (3963). The Debtors' corporate headquarters and rnailing acldress is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.
2
    Amended items appear in bold.

' If you wish to appear telephonically at the hearing, please scheclule your appearance with CourtCall prior to the
hearing. The telephone nurnber for CourtCall is (866) 582-6878.




{ r 239.002-w0056468. }
                   Case 19-11104-BLS             Doc 196   Filed 06/14/19   Page 2 of 20



          Slatug: This matter has been adjourned to the July 25, 2019 omnibus hearing by
                     agreement of all parties.

2         Application of the Debtors for Erfry of an Order, Pursuant to Sections 327(a) and 328(a)
          of'the Bankruptcy Code, Authorizing the Retention and Employment of Evercore Group
          L.L.C. as Investment Banker for the Debtors and Debtors In Possession, Nunc Pro Tunc
          to the Petition Date, and Waiving Certain Time-Keeping Requirements of Local Rule
          2016-2|D.L 102, filed on May 23,20191

          BçSpg$ç lqadlilq: .lune 6,2019 at 4:00 p.m. (ET); extended to June 12,2019, at 4:00
          p.m. (ET) for the Official Committee of Unsecured Creditors and extended to July 18,
          2019 at 4:00 p.m. (ET) for the Of.fice of the United States Trustee

          Responses Received:

          A.        Informal comments from the Office of-the United States Trustee

          Related Documents:

          B.        Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and First Day Pleadings [D.L 3, filed on May 15,2019]

          C.        Omnibus Notice of Hearing [D.I. 108, filed on May 23,20191

          Status: This matter has been adjourned           to the July 25, 2019 ornnibus hearing by
                  agreement of all parties.

UNCONTESTED MATTERS WITI{ CERTIFICATE OF NO OBJECTION/
CERTIFICATION OF COUNSEL:

J         Motion of Debtors for Entry of (I) Interim and Final Orders Authorizing (A) the Debtors
          to (i) Pay Prepetition Employee Obligations and Other Compensation and (ii) Maintain
          Employee Benefits Programs and Pay Relatecl Adrninistrative Obligations, (B) Current
                                                               'Workers'
          and Former Ernployees to Proceed with Outstanding              Compensation Claims and
          (C) Financial Institutions to Flonor and Process Related Checks and Transfers and (II)
          Final Order Authorizing the Debtors to Pay Amounts Under the Non-Insider Retention
          Plan [D.L 6, fìled on May 15,2019]

          Røpq6c lgadlilg: .lune 10,2019 at 4:00 p.m. (ET); extended to June 12,2019, at 4:00
          p.m. (trT') for the Office of the United States Trustee

          Responses Received:

          A.        Informal comments from the Ofhce of the ljnited States Trustee

          B.        Informal comments from the Official Committee of Unsecured Creditors




{ r239.002-W00s6468. }                                 2
                   Case 19-11104-BLS        Doc 196      Filed 06/14/19   Page 3 of 20



          Related Documents

          C         Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and F'irst Day Pleadings [D.L 3, filed on May 15,20191

          D         Interim Order Authorizing (I) the Debtors to (A) Pay Prepetition Employee
                    Obligations and Other Compensation and (Il) Maintain Employee Benefìts
                    Programs and Pay Related Administrative Obligations, (lI) Current and Former
                    Employees to Proceed with Outstanding Workers' Compensation Claims and (IIl)
                    Financial Institutions to Honor and Process Related Checks and Transfers [D.I.
                    44, entered on May 16,20191

          E         Notice of Flearing [D.I. 53, filed on May 16, 2019]

          F         Declaration of Callum Streeter in Further Support of the Motion of Debtors for
                    Entry of Final Order Authorizing the Debtors to Pay Amounts Under the Non-
                    Insider Retention Plan [D.1. 171, filed on June 13,20191

          G         Certification of Counsel [D.I. 172,filed on June 13,2019]

          H         Final Order Authorizing (A) the Debtors to (i) Pay Prepetition Ernployee
                    Obligations and Other Compensation and (ii) Maintain Employee Benefits
                    Programs and Pay Related Administrative Obligations, (B) Current and Former
                    Employees to Proceed with Outstanding Workers' Compensation Claims and (C)
                    Financial lnstitutions to Honor and Process Related Checks and Transf'ers and (ll)
                    Final Order Authorizing the Debtors to Pay Amounts Under the Non-Insider
                    Retention Plan [D.1. 185, entered.Iune 13,2019]

          Status: On June 13,2019, the Court entered an order granting the relief requested.
          Accordingly, a hearing regarding this matter is not required.

4         Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utilities from
          Altering, Refusing or Discontinuing Service, (II) Deerning Utilities Adequately Assured
          of Future Perfbrmance and (lII) Establishing Procedures for Determining Requests for
          Additional Adequate Assurance lD.I. 7, f,rled on May I 5, 20191

          Response Deadline: June 10,2019 af 4:00 p.m. (ET)

          Responses Received:

          A.        Infbrmal comments from the Office of the United States l'rustee

          B.        Informal cornrnents from the Official Committee of Unsecured Creditors

          Related Documents:

          C.        Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and First Day Pleadings [D.I. 3, filed on May 15,2019]


                                                     a
{ r239.002-W0056468. )                               J
                   Case 19-11104-BLS        Doc 196      Filed 06/14/19    Page 4 of 20



          D         Interim Order (l) Prohibiting Utilities from Altering, Refusing or Discontinuing
                    Service, (II) Deeming Utilities Adequately Assured of Future Performance and
                    (III) tsstablishing Procedures for Determining Requests for Additional Adequate
                    Assurance [D.1.45, entered on May 16,20191

          E.        Omnibus Notice of Second Day l{earing [D.f. 52,filed on May 16,2019]

          F.        Certification of Counsel [D.I. 160, filed on.Tune 12,2019|¡

          G         Final Order (I) Prohibiting Utilities from Altering, Refusing or Discontinuing
                    Service, (lI) Deeming Utilities Adequately Assured of Future Performance and
                    (III) Establishing Procedures for f)etermining Requests for Additional Adequate
                    Assurance [D.I. 178, entered on.Iune 13,2019]

          Status: On June 13, 2019, the Court entered an order granting the relief requested
          Accordingly, a hearing regarding this matter is not required.

5         Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to Pay
          Certain 'Iaxes, Governmental Assessments and Fees and (II) Financial Institutions to
          Honor and Process Related Checks and Transfers [D.L 8, filed on May 15,20191

          ResBonse Deadline: June 10,2019 at4:00 p.m. (ET)

          Responses Received:

          A.        Informal comments from the Office of the United States Trustee

          B.        Informal comments from the Official Comrnittee of Unsecured Creditors

          Relsleû Daçuneuls:

          C         Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and First Day Pleadings [D.I. 3, liled on May 15, 2019]

          D         Interim Order Granting Motion of Debtors fbr Entry of Interim and Final Olders
                    Authorizing (I) Debtors to Pay Certain Taxes, Governmental Assessments and
                    Fees and (II) Financial Institutions to Ilonor and Process Related Checks and
                    Transfers [D.1. 46, entered on May 16,2019]

          E.        Omnibus Notice of Second Day Flearing [D.I. 52, filed on May 16,2019]

          F.        Certification of Counsel [D.I. 161, filed on June 12,20191

          G         Final Order Granting Motion of the Debtors f'or Entry of Interim and Þ'inal Orders
                    Authorizing (I) Debtors to Pay Certain Taxes, Governmental Assessments and
                    Fees and (lI) Financial Institutions to I{onor and Process Related Checks and
                    Transfers [D.I. 179, entered on June 13,20191




{ 1239.002-W005ó468. }                               4
                     Case 19-11104-BLS           Doc 196     Filed 06/14/19    Page 5 of 20



            Status: On June 13,2019, the Court entered an order granting the relief requested
            Accordingly, a hearing regarding this matter is not required.

6           Motion of Debtors for Entry of Interim and Final Orders Authorizing (l) the Debtors to
            Continue and Renew their (A) Liability, Propefty, Casualty and Other Insurance Policies
            and (B) Surety Bond Program and Honor all Obligations in Respect Thereof and (II)
            Financial Institutions to Honor and Process Related Checks and Transfers [D.I. 9, filed on
            May 15,20191

            Response Deadline: June 1 0,2019 at 4:00 p.m.       (E't)

            Responses Received

             A           Informal comments from the Office of the United States Trustee

             B           Informal comments from the Official Committee of Unsecured Creditors

            Related Documents

             C           Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                         and First Day Pleadings [D.I. 3, filed on May 15,2019]

             D           Interim Order Authorizing (I) the Debtors to Continue and Renew their (A)
                         Liability, Property, Casualty and Other Insurance Policies and (B) Surety Bond
                         Program and Honor all Obligations in Respect Thereof and (II) Financial
                         Institutions to Honor and Process Related Checks and Transfers [D.I. 47, entered
                         on May 16,20191

             E.          Omnibus Notice of Second Day l{earing [D.I. 52, filed on May 16,2019]

             F.          Certification of Counsel [D.I. 162,filed on June 12,2019]

            G.           Final Order Authorizing (I) the Debtors to Continue and Renew their (A)
                         Liability, Property, Casualty and Other Insurance Policies and (B) Surety Bond
                         Program and Honor all Obligations in Respect Thereof and (II) Financial
                         Institutions to Honor and Process Related Checks and Transfers [D.I. 182, entered
                         on June 13,20191

            Status: On June 13, 2019, the Courl entered an order granting the relief            requested.
            Accordingly, a hearing regarding this matter is not required.

7           Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
            Continue to Maintain Existing Cash Management System, Bank Accounts and Business
            Forms, (II) Continued Engagement in Intercompany Transactions, (III) Financial
            Institutions to Honor and Process Related Checks and Transfers, and (IV) Granting
            Limited Relief from the Requirements of Bankruptcy Code Section 345(b) and the United
            States Trustee Operating Guidelines [D.I. 10, filed on May 15,20191




(   1239.002-w00s6468,   )                               5
                     Case 19-11104-BLS           Doc 196        Filed 06/14/19      Page 6 of 20



            Response Deadline: June 10,2019 at4:00 p.m. (ET)

            þgpqnses Received:

             A.          Informal comments from the Office of the United States Trustee

             B.          Informal comments from the OfIìcial Committee of Unsecured Creditors

             C.          Informal comments from KeyBank National Association

            Related Documents:

             D           Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                         and First Day Pleadings [D.I. 3, fìled on May 15,20197

             E           Interim Order Authorizing (l) the Debtors to Continue to Maintain Existing Cash
                         Management System, Bank Accounts and Business Fonns, (II) Continued
                         Engagement in Intercompany 'fransactions, (III) Financial Institutions to Honor
                         and Process Related Checks and Transfers, and (lV) Granting Limited Relief from
                         the Requirements of Rankruptcy Code Section 345(b) and the United States
                         Trustee Operating Guidelines [D.I. 48, entered on May 16,20191

             F.          Omnibus Notice of Second Day Flearing [D.I. 52, f/red on May 16,2019]

             G           Certificalion of Counsel [D.I. 173, filed on.Tune 13,20191

            H.           Final Order Authorizing (I) the Debtors to Continue to Maintain Existing Cash
                         Management System, Bank Accounts and Business Forms, GD Continued
                         Engagement in Intercompany Transactions, (III) Financial Institutions to Flonor
                         and Process Related Checks and Transfèrs, and (IV) Granting Limited Relief fiom
                         the Requirements of Bankruptcy Code Section 345(b) and the United States
                         Trustee Operating Guidelines [D.I. 184, entered on June 13,2019

            Status: On .lune 13,2019, the Court entered an order granting the relief               requested
            Accordingly,       a hearing regarding   this matter is not required.

8           Motion of Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
            Honor Pre-Petition and Post-Petition Royalty Obligations, Working lnterest Obligations
            and Other Obligations Related to Oil and Gas Leases fD.I. 11, filed on May 15,20191

            Response Dcadline: June I 0,2019 at4:00 p.m. (ET)

            Resta!Ëeslßççerved:

            A.           Informal comments from the OfTìce of the United States Trustee

            B.           Informal comments fiom the Ofhcial Committee of ljnsecured Creditors




{r   239.002-W0056468.   }                                  6
                     Case 19-11104-BLS        Doc 196      Filed 06/14/19    Page 7 of 20



            Related Documents

             C.       Declaration of Callum Streeter in Support of the Debtors' Chapter     l1   Petitions
                      and First Day Pleadings [D.I. 3, filed on May 15,2019]

             D.       Interim Order Authorizing the Debtors to Honor Pre-Petition and Post-Petition
                      Royalty Obligations. Working Interest Obligations and Other Obligations Related
                      to Oil and Gas f,eases fD.L 49, entered on May 16,20191

             E        Omnibus Notice of Second Day I{earirrg [D.I. 52,filed on May 16,2019]

             F        Certification of Counsel [D.1. ] 63, filed on June 12,20191

            G         Final Order Authorizing the Debtors to Honor Pre-Petition and Post-Petition
                      Royalty Obligations, Working Interest Obligations and Other Obligations Related
                      to Oil and Gas I-eases fD.I. 187, entered on June 13,20191

            StaIUq: On June 13, 2019, the Coufi entered an order granting the relief requested.
            Accordingly, a hearing regarding this matter is not required.

9           Motion of Debtors for Entry of Interim and Final Orders Authorizing, but not Directing,
            the Payment of Prepetition Claims of'Certain Lienholders [D.I. 12, filed on May 15,
            20re1

            Response Deadline: June 10,2019 at4:00 p.m. (ET)

            Responses Received:

            A.        Int'ormal comments from the Offrce of the United States Trustee

            B.        Informal oomments fiom the Official Committee of Unsecured Creditors

            Related Documents:

            C         Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                      and First Day Pleadings [D.I. 3, fìled on May 15,2019]

            D         Interim Order Authorizing, but not Directing, the Payment of Prepetition Claims
                      of Certain Lienholders [D.I. 50, entered on May 16,2019]

            E.        Omnibus Notice of Second Day Hearing [D.I. 52,f/red on May 16,20191

            F.        Certifrcation of Counsel [D.1. I 64, frled on June 12,2019]

            G         Final Order Authorizing, but not Directing, the Payrnent of Prepetition Claims of
                      Certain Lienholders [D.I. 186, entered on.lune 13,20191

            Status: On June 13, 2019, the Court entered an order granting the relief requestecl.
            Accordingly, a hearing regarding this matter is not required.


{   1239.002-W0056468. }                               7
                     Case 19-11104-BLS            Doc 196      Filed 06/14/19   Page 8 of 20



10           Motion           of
                          Debtors for Entry of an Order Authorizing the Rejection of Finn
             Transportation Service Agreements with Rover Pipeline LLC and Rockies Express
             Pipeline LLC Pursuant to Section 365(a) of'the Rankruptcy Code Nunc Pro T'unc to the
             Petition Date [D.I.15, filed on May 15,20191

            ne,:ponsq Dçadlilg: May 30,2019 at 4:00 p.m. (ET); extended to .Tune 6,2019, at 4:00
            p.m. (ET') for Rockies Express Pipeline LLC; extended to June 10, 2019, at 4:00 p.m.
            (ET) for the Office of the United States Trustee, BP Energy Company and Official
            Committee of Unsecured Creditors

            Responses Received:

             A.           Informal comments from Rockies Express Pipeline Ll,C

             B.           Informal comments fiom Rover Pipeline I-LC

            Related Documents:

             C.           Declaration of Callurn Streeter in Supporl of the Debtors' Chapter 11 Petitions
                          and First Day Pleadings [D.I. 3, filed on May 15,2019]

             D        Notice of Hearing [D.L 58, filed on May I 6,2019]

             u.           Certification of Counsel [D.1. l74,fiIed on June 13,2019]

             F.           Order Authorizing (I) the Rejection of the þ-T' Contracts Pursuant to Section
                          365(a) of the Bankruptcy Code and (II) Cìranting Related Relief [D.1. 188, entered
                          on June 13,20191

             G            Order Approving Stipulation Between the Debtors and Rockies Express Pipeline
                          LLC [D.1. 191, entered on June 14,2019]

            Status: On June 13,2079 and June 14,2019, the Court entered the orders granting the
            relief requested. Accordingly, a hearing regarding this rnatter is not required.

11          Motion of Debtors ftrr Entry of an Order Authorizing the Rejection of the BP Marketing
            Agreements Pursuant to Section 365(a) of the Bankruptcy Code Nunc Pro Tunc to the
            Petition Date [D.1. 17, frled on May 15, 20191

            Response Deadline: May 30,2019 at 4:00 p.m. (E'I'); extended to June 10,2019, at 4:00
            p.m. (ET) for the Office of the United States T'rustee, BP Energy Company and Official
            Committee of Unsecured Creditors.

             Responses Received : None.

            Related l)ocuments:

             A.           Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                          and First Day Pleadings [D.I. 3, filed on May 15,2019]


{I   239.002-W005(r468.   }                                8
                   Case 19-11104-BLS        Doc 196      Filed 06/14/19    Page 9 of 20



          B         Notice of Hearing [D.I. 57, filed on May 16, 2019]

          C         Certificate of No Objection lD.l. 158, filed on.Iune 12, 20191

          D         Order Authorizing (l) the Rejection of the BP Marketing Contracts Pursuant to
                    Section 365(a) of the Bankruptcy Code and (lI) Granting Related Relief [D.L 183,
                    entered on June 13,20191

          Status: On June 13, 2019, the Court entered an orcler granting the relief        requested.
          Accordingly, a hearing regarding this rnatter is not required.

12.       Motion of Debtors for Entry of an Order (I) Extending the Time to File Schedules of
          Assets and Liabilities, Schedules of Þìxecutory Contracts and Unexpired Leases and
          Staternents of Financial Affairs, (II) Extending the Time to Schedule the Meeting of
          Creditors, and (lll) Authorizing the Debtors to File a Consolidated List of the Debtors'
          Twenty (20) Largest Unsecured Creditors [D.1. 18, filed on May 15,20197

          Response l)eadline: May 30,2019 at4:00 p.m. (ET).; extended toJune 10,2019, at 4:00
          p.m. (ET) for the Office of the United States Trustee and Official Committee of
          Unsecured Creditors

          RespquSgS_Rgççlvgd:

          A.        Informal comments frorn the Office of the United States Trustee

          Related Documents:

          B         Declaration of Callum Streeter in Support of the l)ebtors' Chapter    l1   Petitions
                    and First Day Pleadings [D.1. 3, filed on May 15,2019]

          C.        Notice of Hearing [D.L 54, filed on May 16, 20191

          D         Certification of Counsel [D.I. 165, fìled on.Iune 12,20191

          E.        Order   (I) Extending the Time to File Schedules of Assets and Liabilities,
                    Schedules of Executory Contracts and Unexpired Leases and Statements of
                    lìinancial Affairs, (II) Extending the Time to Schedule the Meeting of Creditors,
                    and (llf Authorizing the Debtors to File a Consolidated List of the Debtors'
                    Twenty (20)Largest Unsecured Creditors [D.1. 181, entered on June 13,20191

          Status: On June 13, 2019, the Court enterecl an order granting the relief requested
          Accordingly, a hearing regarding this matter is not required.

13        Application of Debtors to Approve the Ernployment and Retention of Landis Rath &
          Cobb I-LP as Their Delaware Counsel, Nunc Pro Tunc to the Petition Date, Pursuant to
          Bankruptcy Code Section32T(a), Bankruptcy Rules 2014 and2016 and Local Rule 2014-
          1 [D.1. 100, filed on May 23,20191




{ 1239.002-W0056468. )                               9
                   Case 19-11104-BLS         Doc 196       Filed 06/14/19   Page 10 of 20



          Response Deadline: June6,2019 at4fi0 p.rn. (ET); extended to June 10,2019, at 4:00
          p.m. (ET) fbr the Office of the United States Trustee and Official Committee of
          Unsecured Creditors

          Responses Received:

           A.        Informal comments from the Office of the United States Trustee

          Related Documents:

           B.        Declaration of Callum Streeter in Suppott of the l)ebtors' Chapter     l1   Petitions
                     and First Day Pleadings [D.1. 3, filed on May 15,20191

           C.        Notice of Hearing [D.I. 108, filed on May 23,20191

           D.        Certif,rcation of Counsel [D.I. 166, filed on June 12,20191

           E.        Order Approving the Application of Debtors to Approve the Employment and
                     Retention of Landis Rath & Cobb LLP as Their Delaware Counsel, Nunc Pro
                     Tunc to the Petition Date, Pursuant to Bankruptcy Code Section 327(a),
                     Bankruptcy Rules 2014 and2016 and Local Rule 2014-1 [D.I. 180, entered on
                     June 13,20191

          Status: On June 13, 2019, the Court entered an order granting the relief requested.
          Accordingly, a hearing regarding this matter is not required.

CONTESTED MATTERS GOING FORIWARD:

14.       Motion of l)ebtors for Entry of lnterinr and Final Orders, Pulsuant to 11 U.S.C. $$ 105,
          36I,362,363, 364,503, 506, and 507, (l) Authorizing the Debtors to Obtain Senior
          Secured Superpriority Post-Petition Irinancing, (lf Granting Liens and Superpriority
          Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
          Granting Adequate Protection, (V) Modifying the Automatic Stay, (Vf Scheduling Final
          Hearing, And (VII) Granting Related Relief [D.1. 13, filed on May 15,2019]

          Response Deadline: June 10,2019 at 4:00 p.m. (E'l')

          Responses Received:

          A.         Informal comments from the Office of the United States'frustee

          B          Limited Objection and Reservation to Motion of Debtors for Entry of Orders (l)
                     Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition
                     Financing (II) Granting Liens and Superpriority Administrative Expense Claims,
                     (iii) Authorizing the Use of Cash Collateral, and (iv) Granting Related Relief [D.L
                     143, fÌled on.Iune 10, 20191




{ r 239.002-W0056468. }                               10
                   Case 19-11104-BLS        Doc 196      Filed 06/14/19   Page 11 of 20



           C         l,imited Objection of U.S. Specialty Insurance Company to the DIP Motion [D.L
                     l44,fJJed on June 10,20191

          D          ISEALED] Objection of Official Cornmittee of Unsecured Creditors to Debtors'
                     (Ð DIP Financing Motion, and (lI) Bidding Procedures Motion [D.I. 145, filed on
                     June 10,20191

          E          Phoenix Technology Services LISA, Inc's Reservation of Rights of Phoenix
                     Technology Services USA, Inc. to the Motion of Debtors for Entry of Interim and
                     Final Orders, Pursuant to 11 IJ.S.C. $$ 105, 361,362,363,364,503,506, and
                     507, (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Post-
                     Petition Financing, (II) Granting Liens and Superpriority Administrative Expense
                     Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate
                     Protection, (V) Modifying the Automatic Stay, (VI) Scheduling Final Hearing,
                     And (VII) Granting Related Relief [D.I. 146, filed on June 10, 2019]

          F          |REDACT'ED - PUBI-IC VERSIONI Objection of Official Committee of
                     Unsecured Creditors to Debtors' (l) DIP Financing Motion, and (II) Bidding
                     Procedures Motion ID.1. I47, filed on June 10, 2019]

          G          Objection of Anchor Drilling Fluids USA, l,LC to Motion for Entr:y of Interim
                     and Final Orders, Pursuant to I I U.S.C. ${i 105, 361,362, 363,364,503, 506, and
                     507, (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Post-
                     Petition Financing, (II) Granting Liens and Superpriority Administrative Expense
                     Claims, (III) Authorizing the Use of cash Collateral, (IV) Granting Adequate
                     Protection, (V) Modifying the Automatic Stay, (Vf Scheduling Final Hearing,
                     and (VIf Granting Related Relief [D.I. 148, filed on June 10, 2019]

          H.         Joinder B&L Pipeco Services, Inc. Reservation of Rights ancl Joinder Regarding
                     the Motion of Debtors for Entry of lnterirn and Final Orders, Pursuant to 11
                     U.S.C. $$ 105, 367,362,363,364,503, 506, and 507, (I) Authorizing the Debtors
                     to Obtain Senior Secured Superpriority Post-Petition Financing, (II) Granting
                     l,iens and Superpriority Administrative Expense Claims, (III) AuthoÅzingthe Use
                     of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                     Automatic Stay, (VI) Scheduling Final Hearing, and (VII) Granting Related
                     Relief [D.I. I 52, filed on June 10, 2019]

          Related Documents:

          I.         Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                     and First Day Pleadings fD.I. 3, filecl on May 15,20191

          J          Interim Order Pursuant to 1l U.S.C. $$ 105, 361,362,363,364,503, 506, and
                     507, (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Post-
                     Petition Financing, (II) Granting Liens and Superpriority Administrative Expense
                     Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate
                     Protection, (V) Modifying the Automatic Stay, (Vf Scheduling Final Hearing,
                     And (VII) Granting Related Relief 1D.1.62, entered on May 17,20191


{ l 239.002-W0056468. )                             11
                    Case 19-11104-BLS        Doc 196       Filed 06/14/19   Page 12 of 20



            K.        Notice of Flearing [D.L 64, fìled on May 17,20191

            L.        Declaration of Elliot Ross in Supporl of the Debtors' Motion of Debtors for Entry
                      of Interim and Final Orders, Pursuant to 11 U.S.C.$$ 105,361, 362,363,364,
                      503, 506, and 507, (I) Authorizing the Debtors to Obtain Senior Secured
                      Superpriority Post-Petition Financing, (lI) Granting Liens and Superpriority
                      Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
                      Granting Adequate Protection, (V) Modifying the Automatic Stay, (VD
                      Scheduling Final Hearing, And (VII) Granting Iìelated Relief [D.L 13, Exhibit A
                      thereto; Filed on May 15, 20191

            M         Omnibus Reply Memorandum in Support of DIP Motion and Bid Procedures
                      Motion [D.I. 190, Exhibit 1, filed .lune 1 3,2019]

            N.        I)ebtors' Motion for Leave to File Late Omnibus Reply Memorandum in Support
                      of DIP Motion [ECF No. 13] and Bidding Procedures Motion IECF No. 19] [D.I.
                      190, filed on June 13,20191

            SjatUg: This rnatter is going forward.

15          Motion         of
                        Debtors for Entry of an Order Authorizing the Rejection of Firm
            Transpoftation Service Agreements with Texas Gas Transmissions, LLC, Pursuant to
            Section 365(a) ol'the Bankruptcy Code Nunc Pro Tunc to the Petition Date [D.I. 16, filed
            on May 15,20191

            Response Deadline: May 30,2019 at 4:00 p.rn. (ET); extended to .Iune 70,2019, at 4:00
            p.m. (ET) for the Office of the United States 'Irustee, BP lìnergy Company and Official
            Committee of Unsecured Creditors

            Responses Received:

             A.       Texas Gas Transmission, LLC's Limited Objection to Motion of Debtors for
                      Entry of an Order Authorizing the Rejection of Firm Transpoftation Service
                      Agreements With Texas Gas Transmission, LLC Pursuant to Section 365(a) of the
                      Bankruptcy Code Nunc Pro Tunc to the Petition Date [D.I. 126, filed May 30,
                      20t91

            Related Documents

             B.       Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                      and First Day Pleadings [D.I. 3, filed on May 15,20191

             C.       Notice of l{earing [D.I. 56, filed on May 16, 20191

             D.       Reply in Support of the Motion of Debtors for Entry o1'an Order Authorizing the
                      Rejection of Firm Transportation Service Agreements with Texas Gas
                      Transrnission, LLC Pursuant to Section 365(A) of the Bankruptcy Code Nunc Pro
                      Tunc to the Petition Date fD.l. 157, fìled on June 12,20191



{   r239.002-W00s6468. }                              12
                  Case 19-11104-BLS       Doc 196          Filed 06/14/19   Page 13 of 20



          Status: This matter is going forward.

16.       Motion of Debtors for Entry of Orders (IXA) Approving Bidding Procedures for Sale of
          Debtors' Assets, (B) Approving Stalking Horse Protections, (C) Scheduling Auction for,
          and Hearing to Approve, Sale of Debtors' Assets, (D) Approving Form and Manner of
          Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment
          Plocedures and (F) Granting Related Relief and (II)(A) Approving Sale of Debtors'
          Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
          Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)
          Granting Related Relief [D.I. 19, frled on May 15,20191

          Response Deadline:  May 30,2019 at 4:00 p.m. (tlT); extended to June 6,2019, at 4:00
          p.m. (ET) for U.S. Specialty Insurance Cornpany and KeyBank National Association;
          extended to June 10,2019, at 4:00 p.m. (ET) for the Office of the United States Trustee
          and the Official Committee of Unsecured Creditors

          Responses Received:

          A.        Informal comments from the Office of the United States Trustee

          B.        Informal comments from KeyBank National Association

          C         Lirnited Objection   of U.S. Specialty Insurance        Company   to the   Bidding
                    Procedures Company   [D.I.   139, filed on June 6, 20191

          D         Limited Objection and Reservation to Motion of Debtors for Entry of Orders
                    (IXA) Approving Bidding Procedures for Sale of Debtors Assets, (B) Approving
                    Stalking l{orse Bid Protections, (C) Scheduling Auction for and Hearing to
                    Approve Sale of Debtors Assets, (D) Approving Form and Manner and Notices of
                    Sale, Auction and Sale Flearing, (E) Approving Assumption and Assignment
                    Procedures and (F') Granting Related Relief and flf(A) Approving Sale of
                    Debtors Assets Free and Clear of I.iens, Claims, Interest and Encumbrances and
                    (B) Authorizing Assumption and Assignment of Executory Contracts and
                    Unexpired Leases and (C) Granting Related Relief lD.I. 142,1ìled on June 10,
                    20191

          E.        ISEALED] Objection of Official Cornmittee of Unsecured Creditors to Debtors'
                    (D DIP Financing Motion, and (II) Bidding Procedures Motion [D.I. 145, filed on
                    June 10,20191

          F         IREDACTED      -PUBLIC VERSIONI Objection of Official Committee of
                    Unsecured Creditors to Debtors' (I) DIP Financing Motion, and (II) Bidding
                    Procedures Motion ID.I. 147, filed on June 10, 2019]

          Related Documents:

          G         Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and First Day Pleadings [D.I. 3, filed on May 15,20191



{ 1239.002-W00s6468.}                                 13
                  Case 19-11104-BLS        Doc 196       Filed 06/14/19   Page 14 of 20



          H.        Notice of Hearing [D.I. 59, f,rled on May 16" 2019]

          t.        Motion to Pennit F'iling of Limited Objection and Reservation to Motion of
                    Debtors f-or Entry of Orders (lXA) Approving Bidding Procedures for Sale of
                    Debtors Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling
                    Auction for and Hearing to Approve Sale of Debtors Assets, (D) Approving Form
                    and Manner and Notices of Sale, Auction and Sale Hearing, (E) Approving
                    Assumption and Assignment Procedures and (Ir) Granting Related Relief and
                    (IIXA) Approving Sale of Debtors Assets Free and Clear of Liens, Claims,
                    Interest and Encumbrances and (B) Authorizing Assumption and Assignment of
                    Executory Contracts and Unexpired Leases and (C) Granting Related Relief [D.L
                    141, filed on June 10,20197

          J         Declaration of Elliot Ross in Support of the Debtors'Motion of Debtors for Entry
                    of Orders (lXA) Approving Bidding Plocedures for Sale of Debtors' Assets, (B)
                    Approving Stalking l{orse Protections, (C) Scheduling Auction for, and I{earing
                    to Approve, Sale of Debtors' Assets, (D) Approving Form and Manner of Notices
                    of Sale, Auction and Sale Healing, (E) Approving Assumption and Assignment
                    Procedures and (Þ-) Granting Related Relief and (II)(A) Approving Sale of
                    Debtors' Assets Free and Clear of [,iens, Claims, Interests and Encumbrances, (Il)
                    Authorizing Assurnption and Assignment of Executory Contracts and Unexpired
                    Leases and (C) Granting Related Relief [D.I. 19, Exhibit B thereto; Filed on May
                    15,20191

          K.        Omnibus Reply Memorandum in Support of DIP Motion and Bid Procedures
                    Motion [D.1. 190, Exhibit 1, filed June 13,2019]

          L.        Debtors' Motion for Leave to File Late Omnibus Reply Memoranclum in Support
                    of DIP Motion [ECF'No. 13] and Bidding Procedures Motion [ECF No. 19] [D.L
                    190, filed on June 13,20191

          Slatus: This matter is going forward.

17        Application of Debtors for Authority to Employ and Retain Davis Polk & Wardwell LLP
          as Attorneys fbr the Debtors Nunc Pro Tunc to the Petition Date [D.I. 99, filed on May
          23,20191

          Response Deadline: June 6,2019 at 4:00 p.rn. (ET'); extended to June 10,2019, at 4:00
          p.m. (E'I) for the Office of'the United States T'rustee and the Official Committee of
          Unsecured Creditors

          Responses Received:

          A.        Informal comments from the OfTce of the United States'frustee




{ 1239.002-W0056468. }                              14
                  Case 19-11104-BLS            Doc 196      Filed 06/14/19   Page 15 of 20



          Relafed Documents:

          B.        Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and First Day Pleadings [D.I. 3, filed on May 15,2019]

          C.        Notice of Hearing [D.I. 108, filed on May 23,20191

          Status: The Debtors ancl the Office o1'the United States Trustee are working to resolve
          any outstanding issues in advance of the hearing on.Tune 17,2019. To the extentthat an
          agreement can be reached, the Debtors anticipate filing a revised proposed form of Order
          under Certification of Counsel prior to the hearing. This matter is going forward.

18        Application of Debtors to Approve Employment and Retention of Opportune LLP as
          Restructuring Advisor Pursuant to Section 327(a) and 328(a) of the Bankruptcy Code,
          Nunc Pro Tunc to the Petition Date [D.I. 1 0l , filed on May 23,2019]

          Response Deadline: June 6,2019 at 4:00 p.m. (ET); extended to June 10,2019, at 4:00
          p.m. (ET) ftrr the Official Committee of Unsecured Creditors and extended to June 12,
          2019, at 4:00 p.m. (ET) for the Office of the United States Trustee and

          Responses Received:

          A.        Informal commerfs from the Office of the United States Trustee

          Related Documents:

          B.        Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                    and Irirst Day Pleadings [D.I. 3, I'rled on May 15"2019f

          C.        Notice of Hearing [D.I. 108, fìled on May 23,2019]

          D.        First Supplcmental Declaration of Ryan Bouley in Support of Application for
                    an Order Authorizing Retention and Employment of Opportune LLP as
                    Restructuring Advisor for the Debtors and Debtors in Possession, Nunc Pro
                    Tunc to the Petition Date [D.I. 193, fTled on June 14, 20191

          E.        Certification of Counsel [D.I. 194, filed on June 14,20191

          Status: A Certification of Counsel has been fîled and submitted in accordance with
                  the Courtts procedures.

t9        Motion         of   Debtors f-or   lintry of an Order
                                                       Establishing Procedures for Interim
          Compensation and Reimbursement of Expenses for Professionals and Official Comrnittee
          Members [D.I. 104, filed on May 23,20191

          Response Deadliug: June 6,2019 at 4:00 p.m. (trT); extended to June 10,2019, at 4:00
          p.m. (ET) fol the Olficial Committee of flnsecured Creditors and extended to June 12,
          2019, at 4:00 p.m. (ET) fbr the Office of the United States Trustee



{ 1239.002-W0056468. )                                 15
                   Case 19-11104-BLS         Doc 196      Filed 06/14/19   Page 16 of 20



           Responses Received:

           A.         Informal comments from the Office of the United States Trustee

           Related Documents:

           B         Declaration of Callum Streeter in Support of the Debtors' Chapter     l1 Petitions
                     and First Day Pleadings [D.I. 3, filed on May 15,2019]

           C.        Notice of Hearing [D.L 108, filed on May 23,20197

           Status: The Debtors and the Of'lhce of the United States Trustee are working to resolve
                   any outstanding issues in advance of the hearing on June 77,2019. To the extent
                   that an agreement can be reached, the Debtors anticipate filing a revised proposed
                   form of Order under Certification of Counsel prior to the hearing. This matter is
                   going fbrward.

20        Motion of Debtors for Entry of an Order Authorizing the Employment and Retention of
          Profèssionals tJtilized in the Ordinary Course of Business [D.L 105, filed on}r1lay 23,
          20tel

          Response Deadline: June    6,2019 aI 4:00 p.m. (ET); extended to June 10,2079, at 4:00
          p.m. (ET) for the Official Committee of lJnsecured Creditors and extended to June 12,
          2019, at 4:00 p.m. (ET) for the Office of the United States f'rustee

          Responses Received:

           A.        Inforrnal comments from the Off,rce of the United States Trustee

          Related Documents:

           R         Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                     and F'irst Day Pleadings [D.1. 3, filed on May 15,2019]

           C         Notice of Hearirrg [D.1. 108. fìled on May 23,20191

          Status: The Debtors and the Office of the United States T'rustee are working to resolve
                  any outstanding issues in advance of the hearing on June 17 , 2019. To the extent
                  that an agreement can be reached, the Debtors anticipate filing a revised proposed
                  form of Order under Certification of Counsel prior to the hearing. This matter is
                     going forward.

21.       Motion of Debtors for Entry of an Order Authorizing the Debtors to Include Corporate
          Address only on Creditor Matrix for Debtors'Ernployees and Directors [D.I. 107, filed
          on May 23,20191




{ r 239.002-W00s6468, )                              t6
                    Case 19-11104-BLS            Doc 196       Filed 06/14/19   Page 17 of 20



            Response Deadline: June          6,2019 at 4:00 p.m. (ET); extended to June 10,2019, at 4:00
            p.m. (ET)         fol   the OflÌce of the Unitecl States Trustee and Official Committee of
            Unsecured Creditors

            Responses Received

             A            Objection of tJ.S. Trustee to the Debtors Motion for Entry of an Order
                          Authorizing the Debtors to Include Corporate Address Only on Creditor Matrix
                          for Debtors Employees and Directors [D.I. 140, filed on June 10, 2019]

            Related Documents

             u            Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                          and F'irst Day Pleadings [D.I. 3, filed on May 15,20191

             C.       Notice of Hearing [D.1. 108, filed on }l4ay 23,20191

             Status: T'his matter is going forward.

22          Motion of Official Committee of Unsecured Creditors f'or Entry of an Order Authorizing
            Official Cornrnittee of Unsecured Creditors to F'ile Under Seal the Objection of Official
            Cornmittee of Unsecured Creditors to Debtors' (I) DIP Financing Motion and (II)
            Bidding Procedures Motion [D.f. 150, filed on.Tune 10,2019]

            Response Deadline: June 17,2019 at 4:00 p.m. (trT)

            Responses Received: None to date.

            Related D ocuments:

            A             ISEALED] Objection of Official Committee of Unsecured Creditors to Debtors'
                          (I) DIP Financing Motion, and (II) Bidding Procedures Motion [D.I. 145, filed on
                      June 10,20191

            R             IREDACTED       -
                                      PTJBLIC VERSION] Objection of Offìcial Committee of
                      Unsecured Creditors to Debtors' (I) DIP F'inancing Motion, and (II) Bidding
                      Procedures Motion !D.L 147, filed on .lune 10,20191

            Status: 'Ihis rnatter is going ltrrward.




{   r239.002-W00s6468.)                                   17
                    Case 19-11104-BLS            Doc 196        Filed 06/14/19   Page 18 of 20



POTENTIAL MATTERS GOING FORWARD

23         Emergency Motion of the Official Committee of Unsecured Creditors for Leave to
           Conduct Discovery of E'fC Northeast Pipeline [,LC under Rule 2004 of'the Federal
           Rules of Bankruptcy Procedure [D.1. 167, filed on .Tune 12,2019]

           Response Deadline: (Requested) Prior to the hearing.

           Responses Receive_d: None to date

           Related Documents:

           A             Motion to Shorten Notice of Motion of the Offìcial Committee of Unsecured
                         Creditors for Leave to Conduct Discovery of E'fC Northeast Pipeline LLC under
                         Rule 2004 of the lrederal Rules of Bankruptcy Procedure [D.L 168, filed on June
                         12,20191

           B             Letter from the Honorable Brendan L. Shannon Regarding Rule 2004
                         Motion to Shorten [D.1. 195, fïled on June 14, 20191

           Status: At the Court's direction, this matter is going forward as a status conference.

24.        Motion to Shorten Notice of Motion of the Oflìcial Committee of Unsecured Creditors
           for Leave to Conduct Discovery of ETC Northeast Pipeline LLC under Rule 2004 of the
           Fecleral Rules of Bankruptcy Procedure [D.I. 168, filed on.Iune 12,2019)

           Response Deadline:N/A

           Responses Received

           A             Informal response in opposition received fiom ETC Northeast Pipeline LLC;
                          formal response anticipated to be filed.

           B             Informal response in favor received from the Debtors; formal response anticipated
                          to be filed.

           Related Documents

           C             Emergency Motion of the Official Committee of Unsecured Creditors for Leave
                         to Conduct Discovery of ETC Northeast Pipeline LLC under Rule 2004 of the
                         Federal Rules of Bankruptcy Procedure [D.l. 167, filed on June 12,2019]

           D.            Debtor's Statement in Support of the Official Committee of Unsecured Creditors'
                         Motion to Shorten Notice [D.I. 177, filed on June 13,20197

           E.            ETC Northeast Pipeline [,I-C's Objection to the Official Committee of Unsecured
                         Creditors ' Motion to Shorten Notice [D.L 189, frled on.Iune 13,2019]




{ I 239.002-W00564(18,   }                                 18
                    Case 19-11104-BLS        Doc 196       Filed 06/14/19   Page 19 of 20



           F          Letter from the Honorablc Brendan L. Shannon Regarding Rule                 2004
                      Motion to Shorten [D.I" 195, filed on June 14, 20191

           Status: At the Court's direction, this matter is going forward as a status conference.

ADDITIONAL MATTER:

25.        Debtors'Motion for Leave to File Late Omnibus Reply Memorandum in Support of DIP
           Motion [ECF No. 13] and Bidding Proceclures Motion IECF No. 19] [D.I. 190, filed on
           June 13, 20191

           Response Deadline: at or prior to the hearing

           Responses Received: None to date.

           Related Documents:

           A          Motion of Debtors for Entry of lnterirn and F-inal Orders, Pursuant to 11 IJ.S.C.
                      $$ 105, 361,362,363,364,503, 506, and 507, (I) Authorizing the f)ebtors to
                      Obtain Senior Secured Superpriority Post-Petition Financing, (lI) Granting l.iens
                      and Superpriority Administrative lixpense Claims, (III) Authoriz,ing the Use of
                      Cash Collateral, (IV) Granting Adequate Protection, (V) Modiffing the
                      Automatic Stay, (Vf Scheduling Final Hearing, And (VII) Granting Related
                      Relief [D.I. 13, fìled on May 15,2019]

           B          Motion of Debtors for Entry of Orders (IXA) Approving Bidding Procedures 1'or
                      Sale of Debtors' Assets, (B) Approving Stalking Horse Protections, (C)
                      Scheduling Auction for, and Hearing to Approve, Sale of Debtors' Assets, (D)
                      Approving Form and Manner of Notices of Sale, Auction and Sale Hearing, (E)
                      Approving Assumption and Assignment Procedures and (F) Granting Related
                      Relief and (II)(A) Approving Sale of Debtors' Assets Free and Clear of Liens,
                      Claims, Interests and Encumbrances, (B) Authorizing Assumption and
                      Assignrnent of Flxecutory Contracts and Unexpired Leases and (C) Granting
                      Related Relief [D.L 19, filed on May 15,20191




{ I 239.002-W00s64(r8. }                              l9
                  Case 19-11104-BLS       Doc 196          Filed 06/14/19   Page 20 of 20




          Status: This matter is go.ing forward.

Dated: June 14,2019                                         IS RATH &       BB LLP
       Wilmington, Delaware

                                                         G. Landis       3407)
                                                   Kemi K. Mumford (No. 4186)
                                                   Kimberly A. Brown (No. 5138)
                                                   Holly M. Smith (No. 6497)
                                                   919 Market Street, Suite 1800
                                                   Wilmington, Delaware 1 9801
                                                   Telephone: (302) 467 -4400
                                                   Facsimile: (302) 467 -4450
                                                   Email: landis@lrclaw.com
                                                          mumford@lrclaw.com
                                                          brown@lrclaw.com
                                                          smith@lrclaw.com

                                                   -and-


                                               DAVIS POLK & \ilARD\ilELL LLP
                                               Darren S. Klein (admittedpro hac vice)
                                               Lara Samet Buchwald (admittedpro hac více)
                                               Aryeh E. Falk (admittedpro hac vice)
                                               Jonah A. Peppiatt (admittedpro hac vice)
                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450 -4000
                                               Facsimile: (212) 701 -5800
                                               Email : darren.klein@davi spolk.com
                                                        lara.buchwald@davispolk. com
                                                        ar y eh.f alk@d avi sp o lk. co m
                                                       j onah.peppiatt@davispolk. com


                                               Proposed Counsel to the Debtors
                                               and D ebtor s - In- P o s s e s s ion




{ 1239.002-W00s6468. }                               20
